Citation Nr: 1549210	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and T.M.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.

The Board remanded this matter in March 2012 and June 2013 for further evidentiary development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the August 2015 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to
38 CF R § 20.900(c) (2015).  38 USCA § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran's current diagnosis of tinea pedis and dermatitis is related to active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, tinea pedis and dermatitis was incurred during active military service.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran asserts that his current skin disorder is related to exposure to humidity and monsoons, as well as, herbicides, while stationed in the Republic of Vietnam during active military service.  He contends that he has had a skin disorder manifested by a recurrent rash on his legs, arms, and chin that bleeds ever since he came home from Vietnam.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA treatment records show that the Veteran was diagnosed with dermatitis, seborrheic keratosis, and tinea cruris.  Thus, the evidence of record establishes that the Veteran has a current diagnosis of a skin disorder.

A review of the Veteran's service treatment records reveals no complaints of or treatment for a skin disorder during military service.  Nonetheless, the evidence shows that the Veteran was exposed to a warm and humid climate while serving in Vietnam during active military service.  

With respect to whether the Veteran's skin disorders are related to exposure to a warm and humid environment, the evidence contains a positive medical opinion.  Specifically, a VA medical expert opinion dated in November 2015 asserts that the Veteran's chronic tinea pedis and dermatitis (if remained untreated after service in Vietnam) is more likely than not related to active military service to include humidity and monsoons.  She also determined that the Veteran's recurrent skin rash may represent a form of dermatitis, and therefore, as stated above, the recurrent skin rash is more likely than not related to active military service.  The medical expert explained that one of the Veteran's recognized skin conditions is tinea pedis (fungal infection of the foot), which is well recognized to be related to and worsened by warm and humid environment.  She further noted that chronic tinea pedis predisposes for onychomycosis and vice versa, which the Veteran has based on the photographs in the Veteran's VBMS claims file.  The medical expert also found it important that interdigital tinea pedis has been associated with cellulitis of the leg and it may increase the risk for entry of other allergens and infectious agents, which may induce dermatitis of the skin.  The Board finds that the medical opinion is persuasive and probative with respect to whether the Veteran's tinea pedis and dermatitis are related to active military service as she reviewed the claims file, to include photographs of the Veteran's skin conditions, and provided a clear rationale based on the evidence of record and medical literature.  

Given the evidence of record shows that the Veteran has a current diagnosis of tinea pedis and dermatitis, he served in a warm and humid environment, credible lay evidence of a recurrent skin rash since service, and a positive medical opinion relating the Veteran's current skin disorders to the warm and humid environment during service, the Board finds the evidence to be at least in equipoise in showing that the current skin disorders are related to service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinea pedis and dermatitis are related to active military service.  Accordingly, entitlement to service connection for tinea pedis and dermatitis is warranted.

					
ORDER

Entitlement to service connection for tinea pedis and dermatitis is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


